Citation Nr: 0714494	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from June 1967 to April 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California that denied the appellant's claims 
of entitlement to house and automobile adaptation.  In July 
2005, the appellant's representative requested that the 
claims file be transferred to the St. Petersburg, Florida RO 
as the appellant had moved to that state.

In a written statement submitted in May 2004, the appellant 
stated that he wanted to withdraw his request for a hearing 
before the Board at the RO.  He again stated that he did not 
want a Board hearing in a VA Form 9 he submitted in November 
2006.  The request for a hearing is deemed withdrawn and the 
Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d).

The appellant also indicated that he only wanted to continue 
his appeal as to two of the five issues listed in the 
November 2006 Supplemental Statement of the Case.  Therefore, 
the Board finds that the appeals of the PTSD and lumbar spine 
increased rating claims and the peripheral neuropathy service 
connection claim have been withdrawn.  Therefore the issues 
on appeal are as listed on the title page.  38 C.F.R. 
§ 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to specially adapted housing 
and entitlement to automobile and adaptive equipment.  He 
claims that he has loss of use of both lower extremities due 
to his service connected lumbar spine disability.

Assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may be extended to a veteran who is 
entitled to compensation for permanent and total disability 
due to:

(1) The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or
(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or
(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or
(4) The loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: 
(i) loss or permanent loss of use of 
one or both feet; 
(ii) loss or permanent loss of use 
of one or both hands; or
(iii) permanent impairment of vision 
of both eyes, with central visual 
acuity of 20/200 or less in the 
better eye, with corrective glasses. 

38 C.F.R. § 3.808.

The appellant does not claim and the record does not show 
that he has service-connected vision disabilities.  
Therefore, the pertinent underlying issue in this case is 
whether the evidence demonstrates loss of use of the 
extremities, the residuals of organic disease or injury, or 
the loss of use of an upper extremity due to a service-
connected disability which affects the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

Review of the evidence of record indicates that the appellant 
submitted an application for Vocational Rehabilitation 
benefits in July 2004.  However, no records relating to 
Vocational Rehabilitation are included in the claims file.

Review of the evidence of record also indicates that the 
medical evidence of record is not complete in that it appears 
that records from VA facilities in California pertaining to 
the prosthetic service, to the issuance of wheelchair(s) and 
to the provision of physical therapy services and 
kinesiotherapist evaluations have not been associated with 
the claims file.  These records, as well as all other current 
VA treatment records not already of record, must be obtained 
and associated with the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant VA treatment records and VA 
Vocational Rehabilitation records should be obtained and 
associated with the claims file.

The appellant's most recent VA examination was conducted in 
September 2006.  At that time the examiner opined that there 
was no loss of use of the right lower extremity.  In part, 
the RO based its denial in this appeal on the report of this 
examination.  However, the examiner never rendered any 
opinion on the question of whether or not there was loss of 
use of the left lower extremity.  Furthermore, the appellant 
has not been examined to determine whether the service-
connected disability of the lumbar spine, alone, is of such a 
degree that the function of one or both feet is no better 
than if he had amputation with a prosthetic replacement.  
Because a medical opinion that addresses these specific 
requirements is needed, the Board finds that the veteran 
should be afforded another examination to obtain such an 
opinion. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his claims and 
of what part of such evidence he should 
obtain, and what part the RO will yet 
attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to each one of his claims.  
38 C.F.R. § 3.159 (2006).

2.  All pertinent VA treatment records 
for the veteran, including imaging 
records, prosthetic service records, 
physical therapy records, kinesiology 
evaluation reports, progress notes and 
consultation reports, dated from October 
2001 to the present should be identified 
and obtained.  These records should be 
associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The veteran and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The veteran's VA Vocational 
Rehabilitation file, if any, should be 
obtained and associated with the claims 
file.  This should include all records 
from any independent living program.

4.  The AMC/RO should arrange for a VA 
examination to determine the remaining 
function of each of the veteran's lower 
extremities.  The entire claims file must 
be made available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically describe and 
delineate the remaining function in each 
of the veteran's lower extremities.  


The examiner must furnish an opinion with 
supporting rationale, as to:
        (a) whether the veteran has a loss 
of use of either one of his lower 
extremities, that is, whether remaining 
function of one foot and/or both feet is 
"that which would be equally well served 
by an amputation stump at the site of the 
election below the knee, with use of a 
suitable prosthetic appliance" such that 
it precludes locomotion without the aid 
of braces, crutches, canes or a 
wheelchair; 
        (b) whether the veteran has 
ankylosis of one or both knees or one or 
both hips or foot drop of either foot;
        (c) whether the veteran has complete 
paralysis of the external popliteal 
(common peroneal) nerve and consequent 
foot drop, accompanied by characteristic 
organic changes, including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve, or whether he 
has foot drop and slight droop of the 
first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction 
of the foot, weakened adduction of the 
foot and anesthesia covering the entire 
dorsum of the foot and toes; and
        (d) whether the veteran has lost the 
use of one lower extremity which, 
together with the residuals of an organic 
disease or injury, affects the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair.

This determination should be made on the 
basis of the actual remaining function of 
each lower extremity, that is, whether 
the acts of balance and propulsion, etc., 
could be accomplished equally well by an 
amputation stump with prosthesis.  If the 
answer as to either lower extremity is 
yes, the examiner should indicate whether 
the veteran's service-connected lumbar 
spine disability alone produces such 
impairment.

5.  Upon receipt of VA reviewer's report, 
the RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

6.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on each claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


